Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE,

COMMERCIALIZATION AND SUPPLY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE, COMMERCIALIZATION AND
SUPPLY AGREEMENT (this “Amendment”), dated as of January 9, 2009 (the “Amendment
Effective Date”), is entered into by and among Indevus Pharmaceuticals, Inc., a
corporation organized and existing under the laws of the State of Delaware and
having its principal office at 33 Hayden Avenue, Lexington, MA 02421
(“Indevus”), and Allergan USA, Inc., a corporation organized and existing under
the laws of the State of Delaware and having its principal office at 2525 Dupont
Drive, Irvine, CA 92612 (f/k/a Esprit Pharma, Inc.) (“Allergan”). Indevus and
Allergan are collectively referred to herein as the “Parties”.

WITNESSETH:

WHEREAS, the Parties entered into that certain Amended and Restated License,
Commercialization and Supply Agreement, dated as of September 18, 2007 (as in
effect as of the Amendment Effective Date, the “Agreement”); and

WHEREAS, the Parties mutually desire to extend the Copromotion Period and to
otherwise amend the Agreement to set forth certain terms and conditions
applicable to the extension of the Copromotion Period.

NOW, THEREFORE, in consideration of the foregoing statements and the mutual
agreements and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

1. Definitions and References. Except as set forth herein, capitalized terms not
otherwise defined or amended in this Amendment shall have the meaning ascribed
to them in the Agreement. References to Articles or Sections are to the same
with all their subparts as they appear in the Agreement. References to
Paragraphs are to the numbered paragraphs with all their subparts as they appear
in this Amendment.

2. Amendments to the Agreement. Effective as of the Amendment Effective Date,
the Agreement shall be amended as set forth in this Paragraph 2:

(a) Section 1.20 shall be amended and restated in its entirety to read as
follows:

“1.20 Copromotion Period” means the period commencing on the Effective Date and
expiring on (a) September 30, 2009, or (b) the last day of any applicable Cure
Period in which Indevus completes its Detail Obligations in accordance with
Section 5.5(b)(ii) after September 30, 2009.”

(b) Section 5.5 (b) shall be amended to add the following subsection (iii) after
subsection (ii) thereof:

“(iii) The number of Quarterly Indevus Details, all of which shall be Secondary
Position Details, to be delivered to the Indevus Target Prescribers during the
Calendar Quarters ending June 30, 2009 and September 30, 2009 shall be
twenty-three thousand four hundred thirty-seven (23,437) per Calendar Quarter.”



--------------------------------------------------------------------------------

(c) Section 6.3 shall be amended to (i) change the current subsection
(c) thereof to subsection (d); and (ii) insert the following new subsection
(c) thereof:

“(c) Allergan shall pay to Indevus, as a sales force reimbursement for the
Indevus Sales Force, an amount equal to (i) US$1,150,000 (one million one
hundred fifty thousand dollars) for each Calendar Quarter from April 1, 2009
through September 30, 2009.

The sales force reimbursement amounts set forth in (a), (b) and (c), above (the
“Sales Force Reimbursement”) shall be payable in accordance with
Section 6.4(a).”

3. Other.

(a) Effect of Amendment. From and after the Amendment Effective Date, all
references to the Agreement shall mean the Agreement as amended by this
Amendment. Except as expressly amended by this Amendment, all of the provisions
of the Agreement shall remain in full force and effect.

(b) Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures to this Amendment transmitted
by fax, by email in “portable document format” (“.pdf”) or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of this Amendment shall have the same effect as physical delivery of
the paper document bearing original signature.

(c) Severability. In the event that any of the provisions contained in this
Amendment are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provisions(s) adversely affects the substantive rights of the
Parties. In such event, the Parties covenant and agree to renegotiate any such
term, covenant or application thereof in good faith in order to provide a
reasonably acceptable alternative to the term, covenant or condition of this
Amendment or the application thereof that is invalid or unenforceable, it being
the intent of the Parties that the basic purposes of this Amendment are to be
effectuated.

(d) Specific Performance. Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Amendment are not performed in all material respects or otherwise are
breached. Accordingly, and notwithstanding anything herein to the contrary, each
of the Parties agree that the other party shall be entitled to injunctive relief
to prevent breaches of the provisions of this Agreement, and/or to enforce
specifically this Amendment and the terms and provisions hereof, in any action
instituted in any court or tribunal having jurisdiction over the Parties and the
matter, without posting any bond or other security, and that such injunctive
relief shall be in addition to any other remedies to which such Party may be
entitled, at law or in equity.

 

2



--------------------------------------------------------------------------------

(e) Waiver. The waiver by a Party hereto of any right hereunder or the failure
to perform or of a breach by another Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said Party whether of
a similar nature or otherwise.

(f) Applicable Law and Venue. This Amendment shall be governed by the laws of
the State of New York. All actions and proceedings arising out of or relating to
this Amendment shall be heard and determined in any New York State or federal
court sitting in the City of New York, County of Manhattan, and the Parties
hereto hereby irrevocably submit to the exclusive jurisdiction of such courts in
any such action or proceeding and irrevocably waive any defense of an
inconvenient forum to the maintenance of any such action or proceeding. The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply in any action, suit or proceeding arising out of or relating to this
Amendment.

(g) Entire Amendment. This Amendment contains the entire understanding of the
Parties with respect to the subject matter of this Amendment. All express or
implied agreements and understandings, either oral or written, made on or before
the Amendment Effective Date, including any offering letters or term sheets, are
expressly superseded by this Amendment. This Amendment may be amended, or any
term hereof modified, only by a written instrument duly executed by all Parties.

(h) Notices. All notices, requests and other communications hereunder shall be
in writing and shall be personally delivered or sent by facsimile transmission
(and promptly confirmed by personal delivery, registered or certified mail or
overnight courier) or by registered or certified mail, return receipt requested,
postage prepaid, or sent by internationally-recognized overnight courier, in
each case to the respective address specified below, or such other address as
may be specified in writing to the other party hereto:

if to Indevus to:

Indevus Pharmaceuticals, Inc.

33 Hayden Avenue

Lexington, MA 02421

Attention: General Counsel

Fax No.: 781-861-0253

if to Allergan to:

Allergan, Inc.

2525 Dupont Drive

Irvine, CA 92612

Attention: General Counsel

Fax No.: 714-246-4774

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.

 

Indevus Pharmaceuticals, Inc.

By:

 

/s/ Mark S. Butler

Name:

  Mark S. Butler

Title:

  Executive Vice President, Chief AdministrativeOfficer and General Counsel

Allergan USA, Inc.

By:

 

/s/ David Lawrence

Name:

  David Lawrence

Title:

  Vice President

 

4